The following opinion was filed July 8, 1922:
Eschweiler, J.
Defendant’s principal contention on this appeal is that the physical facts shown conclusively demonstrate and to a mathematical certainty that the floods in question could not be traceable to any negligence on defendant’s part in constructing the trestle through which the waters coming down this particular watercourse passed through its right of way.
Great reliance is placed upon what is claimed to be the undisputed mathematical facts, as stated by defendant’s engineer, that the water-carrying capacity of the opening under the highway culvert is but 93 square feet, that of defendant’s trestle 193 square feet, and that therefore all and more than again as much water that could and must pass through the highway culvert could and must pass through defendant’s trestle, and that the flooding of plaintiffs’ land could not, therefore, be chargeable to any neglect by defendant in its duty to provide sufficient flowage capacity through its right of way. Defendant contends that such a physical situation renders nugatory oral testimony tending to support a contrary conclusion, under the rule established in such cases as Samulski v. Menasha P. Co. 147 Wis. 285, 291, 133 N. W. 142.
The difficulty here, however, is that defendant’s premises, based upon so certain a science as mathematics, are *285nevertheless mistaken. The drawings offered in evidence by defendant as to these two openings, and supported by the testimony of its engineer, disclose a rectangular space in defendant’s trestle of eighteen feet in width by ten feet six inches in height. Multiplying the width by the height gives 189 square feet of surface front as compared with the 193 square feet as stated in the evidence.
The opening under the highway is twenty feet wide at the bed of the stream. It is rectangular for a height of from five to seven feet above the bed of the stream. Assuming it to be but five feet high, this rectangular space alone presents 100 square feet of front surface. In addition there is above that an arch rising to a height in the center of ten feet seven inches, and computing the area of this arch space, assuming that it starts but five feet above the stream bed, it presents about 79 square feet of front surface, making 179 square feet instead of 93 ■ square feet for the highway culvert. The difference, therefore, is no more than ten square feet instead of the 100 square feet assumed on this appeal to actually exist.
Other physical facts disclosed by the record, namely, the draining and the meltings from the snow which would flow into the watercourse at points between the highway and defendant’s trestle and therefore not through the highway culvert, together with the large amount of floating ice in the watercourse between these two points, present a situation from which a jury might rightfully draw the conclusion that there was fault in the construction of defendant’s trestle, thereby causing the flooding on both of the occasions for which damages are sought. The jury in arriving at such conclusion might well have taken into consideration the uncontradicted fact that no such flooding had occurred prior to the lessening of the space in defendant’s trestle by the work done in 1912. There is evidence both ways as to whether the waters crossed the highway from the north, indicating a damming of the flow at the high*286way, or from the south, indicating that the flow was checked at the trestle. In the light of all the circumstances we cannot upset the conclusion reached by the jury and trial court.
It is also urged that the amount assessed for damages is unwarranted under the testimony. We have examined the record in that regard and cannot interfere.
J3y the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on • October 10, 1922.